Citation Nr: 1141728	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a foot injury.

2.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Regional Office (RO) in Indianapolis, Indiana rating decision, which denied the claims on appeal.

The Board notes that the Veteran's claim was remanded in an October 2009 Board decision to afford the Veteran an opportunity to appear at a hearing before a member of the Board.  The Veteran, however, failed to appear for his subsequently scheduled January 2010 hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Indeed, the Veteran submitted a statement in May 2011 inquiring why a decision had not been rendered on his pending claims.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The issue of entitlement to service connection for residuals of a foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral eye disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's eye claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Some VA treatment records are in the file, but the Board concludes that a remand to obtain additional records is not necessary, as the Veteran concedes that he has not sought treatment from the VA for any claimed eye problems.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has denied any private treatment for his claimed bilateral eye disability.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination for the Veteran's claimed bilateral eye disability is not necessary.  As will be discussed in greater detail below, the lay and medical evidence of record clearly shows that the only eye problems the Veteran experienced during and after service were due to myopia, which is a congenital eye disorder for which service connection cannot normally be granted.  The Veteran has not claimed any superimposed eye disability.  Absent any such assertion, the Board concludes that there is no requirement for getting a VA examination as there is no credible suggestion of an eye disability for which service connection can be granting having been incurred in or aggravated by service.

Based on the scheduling of the Veteran for a Board hearing and notification provided of the same, the Board finds that there has been substantial compliance with its October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a bilateral eye disability as a result of his military service.  The Veteran's service treatment records show that in April 1981 he was referred for an eye appointment for prescription lenses.  The Veteran already wore glasses prescribed by a civilian.  During the subsequent May 1981 appointment, he was assessed with bilateral myopia and prescribed corrective lenses.  An August 1981 treatment record noted that the Veteran wore glasses, was not on a profile, was on no medication, and had no allergies.  At the time of his May 1982 separation examination, the Veteran reported that he wore glasses or contacts and the examiner noted that it had been about a year since his last vision testing.  On examination, the Veteran's uncorrected vision was 20/80 in the right eye and 20/70 in the left eye.  His corrected vision, however, was 20/20 in each eye.  

After service, in December 2003 the Veteran was seen at VA for his eyes.  At that time he was assessed with myopia and prescribed corrective lenses, which were issued in March 2004 and again in April 2004.  No other problems were noted and it was noted that it was not a medical necessity that the Veteran have eyeglasses.  In May 2004 during treatment for infertility, the Veteran denied photophobia, ocular pain, diplopia, visual loss, or blurred vision.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current bilateral eye disability that was incurred in or aggravated by his military service.

In that regard, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

In this case, the Veteran's specific claim for a bilateral eye disability is unclear, as he has not made any specific claims as to the nature of his disability.  Instead, he has asserted that his service treatment records would show the nature of his bilateral eye disability incurred in service.  As discussed above, the only eye problem documented by the service treatment records is myopia, which, as discussed above, is a congenital or developmental condition for which service connection cannot be granted.  In addition, the Veteran has not asserted, nor does the evidence of record otherwise indicate any superimposed disability incurred in service as a result of the Veteran's myopia.  The service treatment records indicate the use of corrective lenses, but no other reported problems or medical findings.  Moreover, the medical evidence of record after service indicates no problems with the eyes save for myopia.  As noted, in May 2004 the Veteran specifically denied photophobia, ocular pain, diplopia, visual loss, or blurred vision.  Thus, there is no evidence or contention of a superimposed disability.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current bilateral eye disability within the meaning of applicable legislation.  Nor is there any evidence of a superimposed disability on the Veteran's congenital or developmental myopia.

As there is no competent medical evidence of a current bilateral eye disability within the meaning of applicable legislation or evidence of a superimposed disability, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a bilateral eye disability is denied.


REMAND

The Veteran also is seeking entitlement to service connection for residuals of a foot injury.  The Veteran has not specifically discussed the nature of his current foot problems, but in an October 2011 statement his representative noted in-service problems with blisters and flat feet.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The service treatment records include multiple complaints of leg, ankle, and foot problems.  In January 1981, the Veteran reported a blister on his left heel that had popped open yesterday morning.  Several days later he was noted to have an ulcerated lesion on his left Achilles tendon.  The next day, the Veteran reported continued bilateral ankle problems.  The treatment provider noted that the Veteran had flat feet and had been given arch supports 3 to 4 months previously.  The Veteran's left foot blister still had not healed.  In February 1981, the Veteran again reported ankle and leg problems, with soreness for the past week.  On examination, there was slight swelling of the right heel and open blisters on the left foot, as well as bruising.  The treatment provider noted that the Veteran was very flat footed and was given new arch supports.  In June 1981, the Veteran was seen for approximately 5 blisters on the right medial foot.  The assessment was infected blisters.  In September 1981, there was a noted infection of the right foot, with swelling and discoloration.  The assessment was a fungus.  There is some disparity of record as to which foot had the fungal infection, as a treatment record from the following day listed the fungal infection as involving the left foot.  In October 1981, the Veteran was noted to have severe eczema on the right foot.  At the time of the Veteran's May 1982 separation examination he noted a history of foot trouble, but no specific notation of the problem was made and physical examination indicated normal feet.  

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Thus, there is objective evidence of bilateral feet problems in service.  After service, the Veteran concedes that he has not sought treatment for any foot problems.  That said, the Board believes that skin rashes and flat feet are among the types of disabilities that lend themselves to lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)) (flat feet); McCartt v. West, 12 Vet. App. 164 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service and the Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In this case, however, the Veteran has not made any specific assertion as to the nature of his specific disability or residuals of any in-service disability.  That said, the Board notes that he was unrepresented until after the filing of his substantive appeal.  

Given the documented multiple in-service bilateral foot problems, the Veteran's representative's suggestion that his current claim may relate to his flat feet and/or blisters documented in service, and the Veteran's competence to discuss and potentially diagnose certain of the foot problems experienced in service, the Board finds sufficient evidence to meet the low threshold required for an examination under McLendon.

As noted above, the Veteran failed to report for his January 2010 Board hearing.  As such, the Veteran is notified that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his feet.  (In that regard, the examiner is requested to clarify whether the Veteran's claim is for residuals of a right foot, left foot, or bilateral foot injury.)  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any diagnosed foot disability had its onset during military service or is otherwise related to service.  

In that regard, in addition to the above, the examiner specifically is requested to consider, and discuss as appropriate, the Veteran's service treatment records documenting flat feet, blisters, fungal infection, swelling, and/or bruising of the feet in January 1981, February 1981, June 1981, September 1981, and October 1981, as well as reports of a history of foot trouble during his May 1982 separation examination.  In addition, the examiner is requested to discuss, as necessary, any lay contentions of a current foot disability or continuity of foot problems from service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


